Title: To George Washington from John Hancock, 23 April 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia April 23d 1776.

I am to acknowledge the Receipt of your Favour of the 19th of April enclosing several Papers: all which were immediately laid before Congress.
The important Intelligence they contain, makes it necessary that the most vigorous Measures should be adopted, as well to defend our Troops against the Canadians themselves, as to ensure Success to the Expedition. The Congress being determined on the Reduction of Quebec and the Security of that Country, for Reasons too obvious to be mentioned, have left Nothing undone, which can any Ways contribute to that End. Whatever may be the Causes of the late Insurrection, good Policy requires, that while we endeavour to prevent every Thing of the Kind for the future, we should also make Provision, in Case it should happen. Accordingly Congress have come into sundry Resolutions calculated to quiet the Minds of the Canadians and to remove the Sources of their Uneasiness & Discontent. They have likewise ordered six more Battalions to be sent into Canada from the Army at New York as you will see by the enclosed Resolve. Whether any further additional Forces will be wanted there is a Matter of some Uncertainty with Congress. Should you, from your Knowledge of Facts, the State of Canada, the Possibility that Genl Howe will attempt to relieve Genl Carlton, and comparing the Circumstances together, be of Opinion, that an additional Force is still necessary, you will please to signify it to Congress; and at the same Time inform them whether in

that Case, such additional Force can be spared from the Army now at New York.
I transmit herewith sundry Resolves of Congress for your Direction, and have the Honour to be Sir, your most obedt and very hble Serv.

John Hancock Presid⟨t⟩


The Inclos’d Letter for Commodore Hopkins, I leave unseal’d for your perusal only, after which I beg the favour of you to Seal & forward by Fessenden, or a fresh Express.
I have paid Mr Fessenden Twelve Dollars, which you will please to Note on Settlement with him.


J.H.
